         Case 5:16-cv-04182-DDC Document 209 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANGELICA HALE,

               Plaintiff,
v.                                                             Case No. 16-4182-DDC

EMPORIA STATE UNIVERSITY,

            Defendant.
_____________________________________________

                                MEMORANDUM AND ORDER

       This matter is before the court on plaintiff’s filing stylized as a Motion to Alter or Amend

Judgment (Doc. 199) and Memorandum in Support (Doc. 205). Despite the motion’s title, the

court construes the motion as one seeking an award of attorneys’ fees. The court does so based

on (1) plaintiff’s counsel’s decision to e-file the motion on CM/ECF as a motion for attorney

fees, (2) the motion’s substance, and (3) the Federal Rules of Civil Procedure governing

attorney’s fees awards. See Doc. 199 at 1 (explaining that plaintiff moves “[p]ursuant to . . .

Rule 54”); Fed. R. Civ. P. 54(d)(2) (governing claims for attorney’s fees); cf. Fed. R. Civ. P.

59(e) (governing motions to alter or amend a judgment).1

       Defendant Emporia State University has not filed a formal response but its counsel, in an

email dated October 28, 2020, has informed the court that the “parties have reached an

agreement regarding the pending Motion for Attorney Fees (Doc. 199) and Memorandum in

Support (Doc. 205). Attached for the Court’s convenience is a proposed agreed order.” This




1
       See also Townley v. Servicemaster Co., LLC, No. 17-2430-DDC-JPO, 2017 WL 5517948, at *3
(D. Kan. Nov. 17, 2017), vacated on other grounds, Townley v. Servicemaster Co., LLC, No. 17-2430-
DDC-JPO, Doc. 37 (D. Kan. Feb. 26, 2018) (granting prevailing Title VII plaintiff’s post-judgment
“Motion for Attorneys’ Fees” under Rule 54(d) filed within 14 days of the court’s entry of judgment).
         Case 5:16-cv-04182-DDC Document 209 Filed 12/02/20 Page 2 of 2




Order, with minor changes incorporating language reflecting the substance of the counsel’s email

message to the court and explaining the court’s construction of the filing, is that agreed Order.

       WHEREFORE, for good cause shown, and pursuant to the agreement and stipulation of

the parties, the court hereby awards $24,160 for attorney fees and expenses of Brett M. Rubin

and $4,799.56 for attorney fees and expenses of Sarah A. Brown.

       IT IS SO ORDERED.

       Dated this 2nd day of December, 2020.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 2
